 Case 2:19-cv-04846-ES-SCM Document 15 Filed 04/09/19 Page 1 of 2 PageID: 60




Michael A. Siddons
Attorney ID #017592008
The Law Firm of Michael Alan Siddons, Esquire
230 N. Monroe Street
PO Box 403
Media, PA 19063
Tel: 484-614-6546
msiddons@siddonslaw.com
Attorney for Plaintiff

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                   NEWARK VICINAGE

                                           :

DONNA IVERY,                               :

               Plaintiff,                  :       Civil Case No.: 2:19-cv-4846

v.                                         :

ADT, LLC d/b/a ADT SECURITY                :
SERVICES and DEFENDERS, INC.,
d/b/a PROTECT YOUR HOME,                   :

               Defendants.                 :

                                           :

       NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO
         DEFENDANT, DEFENDERS, INC. D/B/A PROTECT YOUR HOME

       Plaintiff, DONNA IVERY, (“Plaintiff”), through her attorney, The Law Firm of Michael

Alan Siddons, Esquire, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily

dismisses this case, without prejudice, against Defendant, DEFENDERS, INC. d/b/a PROTECT

YOUR HOME.

DATED: April 9, 2019

                                                  RESPECTFULLY SUBMITTED,

                                           By:_/s/ Michael A. Siddons
                                                  Michael A. Siddons
Case 2:19-cv-04846-ES-SCM Document 15 Filed 04/09/19 Page 2 of 2 PageID: 61




                              CERTIFICATE OF SERVICE

        On April 9, 2019, I electronically filed the Notice of Voluntary Dismissal Without
Prejudice as to Defendant, Defenders d/b/a Protect Your Home (“Notice”) with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice to defense
counsel, Seth M.           Thomas,   associate     general  counsel    for Defenders,       at
seth.thomas@homedefenders.com.

                                    By: /s/ Michael A. Siddons
                                            Michael A. Siddons
